ORDER
PER CURIAM.
David L. Ardrey (Appellant) appeals from the judgment entered upon his convictions for assault in the second degree, § 565.060 RSMo (1994),1 and armed criminal action, § 571.015. Appellant claims the trial court erred in refusing to allow him to proceed pro se, refusing to instruct the jury on self-defense, and allowing the State to confront witness Roy Moon with specific incidents of bad moral character.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s actions do not constitute error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All further statutory references are to RSMo (1994), unless otherwise noted.